Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.
Information Disclosure Statement
	The IDS filed 10/13/20 has been considered by the examiner.
Drawings
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In each of the claims 9-14, the limitation “The apparatus” (line 1) lacks an antecedent basis.
	For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al., US 2019/0149213, (“Zhou”).
	For the rejections below based on Zhou, the effective filed date of Zhou is 11/16/2017 since the citations in ( ) below are supported by at least the provisional application, 62/587,074, filed 11/16/2017.  See, e.g., Figs. 26-27 and 30 and their respective written descriptions (e.g., pages 25, 28-30 of the specification, section 2) in the provisional application.
Independent Claims
Regarding independent claim 1, Zhou teaches the claim limitations “A base station (Fig. 32, gNB and Fig. 4, base station 401), comprising: 
an antenna (Fig. 4, inherent in base station 401, see also paragraph no. 0272); 
a radio coupled to the antenna (Fig. 4, communication interface 402, see paragraph no. 0162; “radio” could also read on the transceiver disclosed in paragraph no. 0162); and 
a processor (Fig. 4, processor 403) coupled to the radio, 
wherein the base station is configured to: 
configure a first bandwidth part (BWP) as a default BWP for a communication session with a user equipment device (UE) (see Fig. 32 which shows that a UE is configured with a default BWP, BWP 0, by the gNB/base station via RRC configuration messages since this BWP, BWP 0, is the initial active DL BWP, see also paragraph no. 0323); 
configure a second BWP as a resting BWP for the communication session with the UE, wherein the resting BWP may be activated to override the default BWP as an active BWP (Fig. 32, any one of the BWPs other than BWP 0, e.g., BWP 2, can be construed as a “resting BWP” since, e.g., BWP 2 is later switched to an active BWP, see also paragraph no. 0323); 
perform communications with the UE over the communication session while the first BWP is the active BWP (see paragraph no. 0323, “The UE may receive one or more PDCCH/PDSCH on an active DL BWP (e.g., BWP 0)”); and 
activate the second BWP to override the first BWP as the active BWP, wherein the UE performs channel measurements on the second BWP while the second BWP is the active BWP” (see Fig. 32 which shows that the gNB sends DCI indicating BWP switching from BWP 0 to BWP 2 at subframe n and also sends MAC CE for SP CSI reporting for BWP 2; the UE then sends SP-CSI reports periodically beginning at subframe n+k+m while BWP 2 is active; see also paragraph nos. 0324-0326).
Regarding independent claim 8, this independent claim is a corresponding apparatus claim of the base station claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim.
	Regarding independent claim 15, Zhou teaches the claim limitations “A user equipment device (UE) (Fig. 32, UE and Fig. 4, wireless device 406), comprising: 
a radio (Fig. 4, communication interface 407 or the transceiver disclosed in paragraph no. 0162); and 
a processor (Fig. 4, processor 408) coupled to the radio, 
wherein the UE is configured to: 
utilize a first bandwidth part (BWP) as a default BWP for a communication session with a base station (see Fig. 32 which shows that a UE is configured with a default BWP, BWP 0, by the gNB/base station via RRC configuration messages since this BWP, BWP 0, is the initial active DL BWP, see also paragraph no. 0323); 
utilize a second BWP as a resting BWP for the communication session with the base station, wherein the resting BWP may be activated to override the default BWP as an active BWP (Fig. 32, any one of the BWPs other than BWP 0, e.g., BWP 2, can be construed as a “resting BWP” since, e.g., BWP 2 is later switched to an active BWP, see also paragraph no. 0323); 
Atty. Dkt. No.: 1888-38605Page 33 Kowert Hood Munyon Rankin & Goetzel, P.C.perform communications with the base station over the communication session while the first BWP is the active BWP (see paragraph no. 0323, “The UE may receive one or more PDCCH/PDSCH on an active DL BWP (e.g., BWP 0)”); 
activate the second BWP to override the first BWP as the active BWP (see Fig. 32 which shows that the gNB sends DCI indicating BWP switching from BWP 0 to BWP 2 at subframe n and also sends MAC CE for SP CSI reporting for BWP 2; the UE then sends SP-CSI reports periodically beginning at subframe n+k+m while BWP 2 is active; see also paragraph nos. 0324-0326); and 
perform channel measurements on the second BWP while the second BWP is the active BWP” (see Fig. 32, the UE then sends SP-CSI reports periodically beginning at subframe n+k+m while BWP 2 is active; see also paragraph no. 0326).
Dependent Claims
Regarding claims 2, 9, 16, see paragraph nos. 0323 and 0324 which disclose that BWP 0 is the default, active BWP unless it is overridden by BWP 2 by way of a DCI received by the UE/wireless device from the gNB.
Regarding claims 3, 10, the “third BWP as a transmission BWP” reads on any one of the remaining BWPs other than BWPs 0 and 2.  For example, the limitation reads on BWP 1 or BWP 3 or BWP 4, etc. as shown in Figs. 27 and 32.  Note that BWP 3 is implied by the … above BWP 2 as shown in Fig. 32 and see paragraph no. 0323.
Regarding claims 4 and 11, see Fig. 27 which shows that e.g., BWPs 3 or 4 have a wider bandwidth than BWP 0 (not shown) which is the default BWP; see paragraph no. 0294 which discloses that a default BWP, e.g. BWP 0, may have a narrow bandwidth while an active BWP, e.g. BWPs 3 or 4, may have a wide bandwidth.
Regarding claim 17, see the rejection of claims 3 and 4 above since this claim is a combination of claims 3 and 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of the 3GPP document entitled “BWP switch on C-DRX”, R2-1712969, by Potevio (“Potevio”).
Zhou teaches using DCI to switch the BWPs.
Zhou does not teach but Potevio teaches “wherein activation of the second BWP as the active BWP includes notifying the UE through a media access control-control element (MAC- CE)” (see page 2, the section under “Question 2” which discloses “gNB selects the BWP which UE is going to switch to by sending MAC CE”) as recited in claim 5 and similarly recited in claims 12 and 18.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Zhou by incorporating the teachings of Potevio by substituting the DCI of Zhou with the MAC CE taught by Potevio since this is considered nothing more than the use of one known art-recognized equivalent (i.e., MAC CE) for another (i.e., DCI) to achieve the same result and hence, well within the skill of one of ordinary skill in the art.
Claims 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Zhou et al., US 2019/0132109, (“Zhou2”).
Zhou does not teach but Zhou2 teaches “wherein the base station is further configured to: notify the UE through a downlink control information (DCI) message to reactivate the first BWP as the active BWP” (see paragraph no. 0369, “a UE may receive the second DCI indicating active BWP change from an active BWP to a default BWP … active BWP change from BWP 1 to BWP 0”; see also page 28, last paragraph, of section 3 of the specification of its provisional application, 62/577,239 filed 10/26/2017, for support).  Zhou uses a BWP inactivity timer to switch from BWP 2 to the default BWP, BWP 0, see Fig. 28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Zhou by incorporating the teachings of Zhou2 to avoid unnecessary BWP inactivity timer management at the gNB and the UE, as suggested by Zhou2 in paragraph no. 0369.
Claims 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of the 3GPP document entitled “Remaining issues on BWP”, R1-1802844, by Qualcomm, (“Qualcomm”).
Zhou does not teach but Qualcomm teaches “wherein activation of the second BWP as the active BWP does not interrupt a connected mode discontinuous reception (DRX) timeline” (see section 2.2.4 entitled “C-DRX Operation with BWP” which discloses that in a continuous C-DRX operation, the UE may switch from a default BWP1 to a new BWP, BWP2, based on a DCI signal from a gNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Zhou by incorporating the teachings of Qualcomm to enable C-DRX operation at the UE while switching between BWPs in order to save power at the UE.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,856,358 (“reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 of this instant application are anticipated by claim 9 of the reference patent.
Claim 9 of the reference patent recites a base station comprising:
an antenna (see line 2 of claim 9 of the reference patent, further references to claim 9 will be omitted in the citations below); 
a radio coupled to the antenna (line 3); and 
a processor coupled to the radio (line 4), 
wherein the base station is configured to: 
configure a first bandwidth part (BWP) as a default BWP for a communication session with a user equipment device (UE) (lines 6-9); 
configure a second BWP as a resting BWP for the communication session with the UE, wherein the resting BWP may be activated to override the default BWP as an active BWP (lines 24-27); 
perform communications with the UE over the communication session while the first BWP is the active BWP (lines 6-11); and 
activate the second BWP to override the first BWP as the active BWP, wherein the UE performs channel measurements on the second BWP while the second BWP is the active BWP (lines 26-28).
As further support, see the table below which compares claim 1 of the instant application to claim 9 of the reference patent.  The limitations of claim 9 have been bolded which anticipate claim 1.
1.(instant application) A base station, comprising: 
an antenna; 
a radio coupled to the antenna; and 
a processor coupled to the radio, 

wherein the base station is configured to: 

configure a first bandwidth part (BWP) as a default BWP for a communication session with a user equipment device (UE); 

configure a second BWP as a resting BWP for the communication session with the UE, wherein the resting BWP may be activated to override the default BWP as an active BWP; 

perform communications with the UE over the communication session while the first BWP is the active BWP; and 

activate the second BWP to override the first BWP as the active BWP, wherein the UE performs channel measurements on the second BWP while the second BWP is the active BWP.


9.(reference patent) A base station, comprising: 
3an antenna; 
a radio coupled to the antenna; and 
a processing element coupled to the radio, 
wherein the base station is configured to: 

configure a first bandwidth part (BWP) as a default BWP for a connected mode discontinuous reception (CDRX) communication session with a user equipment device (UE), wherein being configured as the default BWP causes the first BWP to be an active BWP unless it is overridden; 

configure a second BWP as a transmission BWP for the CDRX communication session with the UE, wherein being configured as a transmission BWP causes the second BWP to periodically override the first BWP as the active BWP with a predetermined fixed periodicity, and wherein said periodically overriding the first BWP as the active BWP is performed via systematic scheduling; 

utilize downlink control information (DCI) to notify the UE to go to sleep a predetermined number of symbols after the second BWP overrides the first BWP as the active BWP; 

configure one or more third BWPs as resting BWPs for the CDRX communication session with the UE, wherein being configured as the resting BWP causes the resting BWP to be periodically activated for performing channel measurements; and 

reallocate the third BWP as the transmission BWP and the second BWP as the resting BWP based at least in part on determining that the third BWP is experiencing better channel conditions than the second BWP.


The above analysis of claim 1 applies to claim 8 of this instant application since claim 8 is a corresponding apparatus claim of base station claim 1 and recites substantially the same subject matter.
Therefore claim 9 of the reference patent is in essence a “species” of the generic invention of claims 1 and 8 of this instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the abstracts of Zhou et al., US 2019/0149305 and Wei et al., US 2019/0158229.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414